Citation Nr: 0204476	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  01-09 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and the veteran's daughter

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for the cause of the veteran's death and 
the appellant's basic eligibility for Dependents' Educational 
Assistance under the provisions of 38 U.S.C.A. Chapter 35.  
In January 2002, the appellant was afforded a video hearing 
before the undersigned Member of the Board.  The appellant 
has been represented throughout this appeal by Alabama 
Department of Veterans Affairs.  

The appellant may have submitted an informal claim of 
entitlement to accrued benefits.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the Department of Veterans Affairs (VA) 
fails to consider threshold jurisdictional issues during the 
claim adjudication process.  Furthermore, this Member of the 
Board cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the appellant wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam in 1967 
during the Vietnam War-era.  He received an honorable 
discharge.  

2.  The veteran was diagnosed with squamous cell carcinoma of 
the trachea in October 2000.  

3.  The veteran's December 2000 death certificate indicates 
that the cause of his demise was metastatic lung cancer.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the trachea and associated 
metastatic lung cancer which caused the veteran's death is 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1310, 5107 (West 1991 & Supp. 2001); 38 
U.S.C.§ 116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 487) (Dec. 27, 2001); 38 C.F.R. §§ 3.303, 
3.312 (2001).  

2.  Basic eligibility for Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35 has been 
established.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.3020, 21.3021 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the issues of service connection for the cause 
of the veteran's death and the appellant's basic eligibility 
for Dependents' Educational Assistance under the provisions 
of 38 U.S.C.A. Chapter 35, the Board observes that the VA has 
secured or attempted to secure all relevant VA and private 
medical records to the extent possible.  There remains no 
issue as to the substantial completeness of the appellant's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  The 
appellant has been advised by the statement of the case of 
the evidence that would be necessary for her to substantiate 
her claim.  The appellant was afforded a hearing before the 
undersigned Member of the Board.  The hearing transcript is 
of record.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  

I.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the veteran's 
demise.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related to 
the cause of death.  For a service-connected disability to 
constitute a contributory cause of death, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (2001).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, service connection 
will be established for respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea) even though there is no 
record of such disease during service.  For purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1113 (West 1991 & Supp. 2001); 38 U.S.C.§ 116(f), as added 
by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 487) 
(Dec. 27, 2001).  (Previously, 38 U.S.C.A. § 1116 required 
that the cancer be manifested within 30 years of last service 
in Vietnam; however, the 30 year period was deleted by the 
recently enacted legislation cited above.)  

The veteran's service personal and medical records reflect 
that he served in the Republic of Vietnam in 1967 during the 
Vietnam War.  An October 2000 written statement from Wes 
Glisson, M.D., relates that the veteran was diagnosed with 
squamous cell carcinoma of the trachea.  The veteran's 
December 2000 death certificate indicates that the cause of 
his demise was metastatic lung cancer.  

As the veteran served in the Republic of Vietnam during the 
relevant period, he is presumed to have been exposed to a 
herbicide agent.  The veteran subsequently developed squamous 
cell carcinoma of the trachea and thereafter succumbed to 
metastatic lung cancer.  Therefore, the Board concludes that 
service connection is warranted for the cause of the 
veteran's death.  


II.  Dependents' Educational Assistance 

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's surviving spouse if 
the veteran was discharged under other than dishonorable 
conditions and either a permanent total service-connected 
disability was in existence at the time of the veteran's 
death or the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3500, 3501 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.3020, 21.3021 (2001).  

The veteran was honorably discharged from active service.  
The Board has granted service connection for the cause of his 
death.  Therefore, the Board finds that basic eligibility for 
Dependents' Educational Assistance under the provisions of 38 
U.S.C.A. Chapter 35 is established.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Basic eligibility for Dependents' Educational Assistance 
under 38 U.S.C.A. Chapter 35 is established.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

